DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on January 14, 2021 was received. Claims 1 and 7-8 were amended. Claims 3, 5, 10, 12-16 and 18-19 were canceled. No claim was added.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued October 15, 2020. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claim 17 directed to an invention non-elected without traverse.  Accordingly, claim 17 has been cancelled.

Claim Objections
The claim objection on claim 8 is withdrawn, because the claim has been amended. 

Claim Rejections
The claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claims 18-19 are withdrawn, because the claims have been canceled. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Meyya Meyyappan (9,911,544 A1), optionally considered with Alexander Malesevic et al. [(“Synthesis of few-layer graphene via microwave plasma-enhanced chemical vapor deposition”): particularly for dependent claims 3, 5 & 10]; in view of Hiramatsu et al. {(“Fabrication of Carbon Nanowalls using Plasma-enhanced Chemical Vapor Deposition”); a full English translation supplied}; and further in view of Ikeda et al. (2012/0090782 A1), considered with Fujino et al. (2012/0247676 A1) or Ikeda et al. (2015/0212127 A1) or Ikeda et al. (2017/0263421 A1); plus optionally Fujino et al. (2017/0309452 A1) on claims 1-11 are withdrawn, because the claims have either been amended or canceled. The support of the new limitations are found in paragraphs 0135-0136 of the instant specification and FIGS. 20A to 20D.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over Meyya Meyyappan (9,911,544 A1), optionally considered with Alexander Malesevic et al. [(“Synthesis of few-layer graphene via microwave plasma-enhanced chemical vapor deposition”): particularly for dependent claims 3, 5 & 10]; in view of Hiramatsu et al. {(“Fabrication of Carbon Nanowalls using Plasma-enhanced Chemical Vapor Deposition”); a full English translation supplied}; additionally in view of Ikeda et al. (2012/0090782 A1), considered with Fujino et al. (2012/0247676 A1) or Ikeda et al. (2015/0212127 A1) or Ikeda et al. (2017/0263421 A1); plus optionally Fujino et al. (2017/0309452 A1); as applied to claims 1-11; and further in view of Fujino et al. or Horiguchi (7,655,111 B2) on claims 18-19 are withdrawn, because the claims have been canceled. 

REASONS FOR ALLOWANCE
Claims 1-2, 4, 6-9 and 11 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art on the record, Meyya Meyyappan (9,911,544 A1), optionally considered with Alexander Malesevic et al. [(“Synthesis of few-layer graphene via microwave plasma-enhanced chemical vapor deposition”): particularly for dependent claims 3, 5 & 10]; in view of Hiramatsu et al. {(“Fabrication of Carbon Nanowalls using Plasma-enhanced Chemical Vapor Deposition”); a full English translation supplied}; and further in view of Ikeda et al. (2012/0090782 A1), considered with Fujino et al. (2012/0247676 A1) or Ikeda et al. (2015/0212127 A1) or Ikeda et al. (2017/0263421 A1); plus optionally Fujino et al. (2017/0309452 A1), do no teach or disclose a graphene structure forming method as recited in claims 1 and 8. Specifically, the combined references do not teach the forming the graphene structure is performed under a pressure in a range of 100mTorr to 5 Torr such that no carbon nanowall grows in the context of claims 1 and 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F from about 9:00 a.m. to 5:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dah-Wei Yuan, can be reached at (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717